Case
Case1:18-cv-06858-CBA-SJB
     1:18-cv-06858-CBA-SJB Document
                           Document16
                                    6 Filed
                                      Filed02/13/19
                                            08/19/19 Page
                                                     Page51of
                                                            of61PageID
                                                                PageID#:
                                                                       #:24
                                                                          41


                        DISCOVERY PLAN WORKSHEET

                               Phase I (Pre-Settlement Discovery)


 Deadline for completion of Rule 26(a) initial disclosures and any
                                                                               9/16/2019
 HIPAA-complaint records authorizations:

 Completion date for Phase I Discovery as agreed upon by the parties:
 (Reciprocal and agreed upon document production and other discovery
 necessary for a reasoned consideration of settlement. Presumptively 60         11/4/2019
 days after Initial Conference.)
                                                                            [to be discussed with
 Date for initial settlement conference:                                    Court at Initial
 (Parties should propose a date approximately 10-15 days after the
                                                                            Conference]
 completion of Phase I Discovery, subject to the Court’s availability)

                               Phase II (Discovery and Motion Practice)


 Motion to join new parties or amend the pleadings:                             11/27/2019
 (Presumptively 15 days post initial settlement conference)

 First requests for production of documents and for interrogatories due
 by:                                                                            12/12/2019
 (Presumptively 15 days post joining/amending)

 All fact discovery completed by:
 (Presumptively 3.5 months post first requests for                               3/19/2020
 documents/interrogatories)

 Exchange of expert reports completed by:                                       4/17/2020
 (Presumptively 30 days post fact discovery)

 Expert depositions completed by:
 (Presumptively 30 days post expert reports)                                     5/18/2020

 COMPLETION OF ALL DISCOVERY BY:
 (Presumptively 9 months after Initial Conference)                                5/22/2020

 Final date to take first step in dispositive motion practice:
 (Parties are directed to consult the District Judge’s Individual Rules
 regarding such motion practice. Presumptively 30 days post completion of        6/22/2020
 all discovery)

 Do the parties wish to be referred to the EDNY’s mediation program
 pursuant to Local Rule 83.8?                                                     No
